342 S.W.3d 925 (2011)
Bilah A. RALLS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72293.
Missouri Court of Appeals, Western District.
June 28, 2011.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun D. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division One: GARY D. WITT, Presiding Judge, JAMES E. WELSH, Judge, and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Bilah Ralls appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm. Rule 84.16(b). A memorandum explaining the reasons for our decision has been provided to the parties.